Citation Nr: 0504029	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-29 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on account of being housebound.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.  This appeal arises from a July 2002 rating 
decision of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran was awarded VA nonservice-connected 
disability pension benefits by action of the RO in July 2000; 
he has a combined nonservice-connected disability rating of 
90 percent.

3.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

4.  The veteran does not have a single disability rated at 
100 percent as well as additional disability rated at 60 
percent or more.

5.  The veteran is not confined to his home or its immediate 
premises.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance, or due to housebound 
status, have not been met.  38 U.S.C.A. §§ 1521, 5103, 5103A; 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in March 2002, the RO advised the appellant 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The appellant was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
The appellant was advised of the evidence received and was 
requested to provide authorization for the release of any 
private medical records.  The appellant was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The July 2003 statement of the case (SOC) notified the 
appellant of the relevant laws and regulations pertinent to 
his claim for special monthly pension, and essentially 
advised him of the evidence necessary to substantiate his 
claim.  The SOC and VCAA letter notified the appellant of his 
and VA's respective obligations to obtain different types of 
evidence.  They, and the July 2004 supplemental statement of 
the case (SSOC) also advised the appellant of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for the actions.  The veteran was provided with VA 
examinations in April 2002 and November 2003, and VA 
outpatient records have been obtained.  The veteran has not 
indicated that he has any additional evidence to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran asserts that he is entitled to special monthly 
pension based on the need for regular aid and attendance of 
another person, and/or by reason of being housebound.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension. 38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60%, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. § 
3.351(b), (c), and (d).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
at 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or he must be permanently housebound by 
reason of disability (meaning substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area).  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351.

The Board notes that the veteran's only service-connected 
disability is a shrapnel wound in the posterior left thigh.  
This has been rated as noncompensable since 1956.  He was 
found to be permanently and totally disabled for pension 
purposes by a rating decision in July 2000.  He filed a claim 
for special monthly pension in January 2002.  His nonservice-
connected conditions are listed in the July 2002 rating 
decision as follows: status post myocardial infarct, coronary 
artery disease and atherosclerotic heart disease, evaluated 
as 60 percent disabling; chronic obstructive pulmonary 
disease, evaluated as 30 percent disabling; status post 
bilateral pseudophakia with intraocular lens implant, 
evaluated as 30 percent disabling; degenerative joint 
disease, arthritis, lumbar spine, evaluated as 20 percent 
disabling; status post right B malleolar fracture of ankle, 
with posttraumatic degenerative joint disease, evaluated as 
10 percent disabling; adjustment disorder with anxious and 
depressed mood, evaluated as 10 percent disabling; and 
tinnitus, evaluated as 10 percent disabling.  The veteran is 
also noncompensably evaluated for the following disabilities: 
status post bilateral inguinal herniorrhaphies; benign 
prostatic hypertrophy; and status post left drum ablation due 
to tympanic membrane perforation.  The veteran does not have 
a single disability that is rated as 100 percent disabling; 
his combined rating for his nonservice-connected conditions 
is 90 percent.

A VA psychiatric examination conducted in April 2002 
described the veteran as alert, fully aware of the interview 
situation, and in contact with reality.  His main complaint 
was sadness, irritability, and anxiety in the last four 
months after being hospitalized for a heart attack.  

A VA aid and attendance examination was conducted in April 
2002.  The examiner noted that the veteran was not bedridden 
and not wheelchair-bound.  His vision refraction error was 
corrected with eyeglasses.  The veteran had the capacity to 
protect himself and was independent in his daily needs.  He 
was noted to be active in the house and to go to the 
supermarket.  The veteran had limitation of motion due to his 
degenerative joint disease and arthralgia, but he ambulated 
satisfactorily without aid or assistance of another person or 
mechanical device.  He was able to leave his home at any 
time, although company was recommended.  

An October 2002 VA physician's statement noted that the 
veteran had loss of heart function secondary to his 
myocardial infarction, and was disabled from working.

A VA heart examination was conducted in November 2003, with 
an addendum to the report completed in May 2004.  There was 
no evidence of congestive heart failure, and no limitation of 
his usual daily activities.  Echocardiogram showed moderately 
decreased left ventricular systolic function, and moderately 
decreased right ventricular systolic function.  Ejection 
fraction of 60% and metabolic equivalents (METS) of 3-5 was 
estimated.  

As illustrated by the foregoing evidence, the veteran is 
neither blind nor a patient in a nursing home.  Therefore, to 
prevail in this case he must demonstrate that he is helpless 
or so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. §§ 3.351(b) (2004).  
While the veteran's disorders certainly limit his activities 
somewhat, there is simply no objective evidence of record to 
show that helplessness or near helplessness.  There is no 
indication of significant problems in accomplishing tasks 
associated with daily living.  The VA aid and attendance 
examiner specifically noted that the veteran was independent 
in his daily needs.  The veteran is not bedridden and he is 
able to walk on his own and to leave the house regularly.  It 
has simply not been demonstrated that the veteran is so 
disabled that he cannot perform routine tasks.  Accordingly, 
as the overall record does not reflect the presence of such 
debilitation as contemplated by the pertinent laws and 
regulations, a grant of special monthly pension based on the 
need for regular aid and attendance is not warranted.  38 
U.S.C.A. §§ 1502(b), 1521(d), (West 2002); 38 C.F.R. §§ 
3.351(b), (c), 3.352(a) (2004).

With respect to the veteran's claim for special monthly 
pension based on housebound status, the Board observes that, 
despite the veteran's multiple disabilities, he is in fact 
able to leave his house regularly, and he does not have a 
single disability which is evaluated as 100 percent 
disabling.  The most serious disability is his heart disease, 
which does not meet or approximate the criteria for a total 
schedular rating.  See 38 C.F.R. § 4.104, Diagnostic Code 
7006 (2004).  The veteran has not presented any medical 
evidence which would demonstrate that he is entitled to a 100 
percent rating for any of his disabilities.  Consequently, 
since this is a threshold requirement for entitlement to 
benefits based on housebound status, special monthly pension 
based on housebound status is not warranted.  38 U.S.C.A. §§ 
1502(c), 1521(e), (West 2002); 38 C.F.R. § 3.351(d) (2004).  
Since the weight of the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply.  38 C.F.R. § 3.102 (2004).


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


